PER CURIAM.
William H. Coyle seeks certiorari review of a circuit court’s order that denied his request for belated appeal of a 1996 county court conviction. Coyle, who was not represented by counsel at the time of his conviction, argued that the trial court did not advise him of his right to appeal.
We grant the petition in part, and remand the case to the circuit court appellate division. See Fla.R.App.P. 9.140(j)(3); Fla. R.Crim. P. 3.670; Robinson v. Wainwright, 245 So.2d 867 (Fla.1971); see also Patterson v. State, 736 So.2d 1270 (Fla. 4th DCA 1999). Upon remand the circuit court shall appoint a commissioner to make findings of fact in connection with the “reasonable diligence” component of rule 9.140(j)(3). Thereafter, it shall grant the appropriate relief.
FARMER, STEVENSON and HAZOURI, JJ., concur.